DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner notes that in the previous Final Rejection it was noted that the closest prior art devices as have been previously applied to the claim language did not teach the details of the “form fitting plugs.” However, the examiner noted that the previous claim language did not make it clear that this element was being positively recited. However, the examiner notes that applicant noted in the after final amendment that they agree with the assertions set forth by the examiner in the Final Rejection, and have thus amended the claims as suggested by the examiner in the Final Rejection. As such, the after final claims 1-4 as submitted on 08/10/22 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 

For purposes of clarifying the records with regards to the abstract:

(1) The abstract as submitted on 06/27/16 is to be entered into the resulting patent.


For purposes of clarifying the record with regards to the specification, only the following documents are to be entered into the resulting patent:
(2) The 7 page specification as entered on 06/27/16 is to be entered into the resulting patent.
(3) The 7 page specification as submitted on 06/27/16 has been amended as per the amendment to the specification as submitted on 08/10/22.

For clarifying the record with regards to the drawings:
(4) Figures 1-8 as submitted on 06/27/16 are to be entered into the resulting patent.

For clarifying the record with regards to the claims:
(5) The claims as submitted on 08/10/22 are to be entered into the resulting patent.
	
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649